 1

 2

 3                              UNITED STATES DISTRICT COURT
 4                                        DISTRICT OF NEVADA
 5                                                  ***
 6    REYNALDO AGAVO,                                          Case No. 2:13-cv-01741-JCM-DJA
 7                                         Petitioner,
             v.                                                           ORDER
 8
      DWIGHT NEVEN, et al.,
 9
                                         Respondents.
10

11          Good cause appearing, respondents’ first unopposed motion for enlargement of time (ECF
12   No. 83) is GRANTED. Respondents have until February 7, 2020, to respond to the motion for
13   evidentiary hearing (ECF No. 82).
14          DATED: February 3, 2020.
15

16                                                           JAMES C. MAHAN
                                                             UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26
27

28


                                                         1
